UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT COMPANY Investment Company Act file number: 811-4570 Name of Registrant: Vanguard New York Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Date of fiscal year end: November 30th Date of reporting period: February 28, 2011 Item 1: Schedule of Investments Vanguard New York Tax-Exempt Money Market Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.7%) New York (98.1%) Albany NY Industrial Development Agency Civic Facility Revenue (CHF Holland Suites LLC Project) VRDO 0.230% 3/7/11 LOC 12,145 12,145 Amherst NY Development Corp. Student Housing Facility Revenue VRDO 0.230% 3/7/11 LOC 6,000 6,000 Brookhaven NY BAN 1.250% 9/28/11 10,000 10,039 Chappaqua NY Central School District TAN 2.000% 6/30/11 8,000 8,039 Cheektowaga NY BAN 2.000% 7/21/11 8,300 8,347 Chemung County NY Industrial Development Agency Civic Facility Revenue (Elmira College Project) VRDO 0.250% 3/7/11 LOC 9,800 9,800 Clifton Park NY Industrial Development Agency Multifamily Housing Revenue (Coburg Village Senior Housing Project) VRDO 0.270% 3/7/11 LOC 10,945 10,945 Columbia County NY Capital Resource Corp. Civic Facility Revenue (Columbia Memorial Hospital Project) VRDO 0.280% 3/7/11 LOC 6,000 6,000 Columbia County NY Industrial Development Agency Civic Facility Revenue (Columbia Memorial HospitalProject) VRDO 0.280% 3/7/11 LOC 5,250 5,250 Erie County NY Fiscal Stability Authority BAN 1.250% 7/29/11 20,000 20,071 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.240% 3/7/11 LOC 29,575 29,575 Half Hollow Hills NY Central School District Huntington & Babylon TAN 2.000% 6/30/11 39,000 39,221 Hauppauge NY Union Free School District TAN 2.000% 6/28/11 25,000 25,136 Huntington NY Union Free School District TAN 1.500% 6/24/11 25,000 25,090 Ithaca City NY City School District BAN 1.500% 7/8/11 15,000 15,060 Liberty New York Development Corp. Revenue (Greenwich LLC) VRDO 0.230% 3/7/11 LOC 15,375 15,375 Long Island NY Power Authority Electric System Revenue CP 0.280% 3/4/11 LOC 24,000 24,000 Long Island NY Power Authority Electric System Revenue CP 0.280% 3/4/11 LOC 5,500 5,500 1 Long Island NY Power Authority Electric System Revenue TOB VRDO 0.250% 3/7/11 LOC 6,500 6,500 Long Island NY Power Authority Electric System Revenue VRDO 0.170% 3/1/11 LOC 4,000 4,000 1 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.270% 3/7/11 (4) 7,510 7,510 1 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.270% 3/7/11 (13) 7,840 7,840 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.240% 3/7/11 LOC 13,460 13,460 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.240% 3/7/11 LOC 14,595 14,595 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) VRDO 0.240% 3/7/11 LOC 40,310 40,310 1 Metropolitan New York Transportation Authority Revenue (Service Contract) TOB VRDO 0.290% 3/7/11 (4) 4,495 4,495 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.270% 3/7/11 (13) 19,005 19,005 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.280% 3/7/11 (13) 6,000 6,000 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.360% 3/7/11 (4) 3,620 3,620 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.360% 3/7/11 (4) 6,510 6,510 Metropolitan New York Transportation Authority Revenue VRDO 0.220% 3/7/11 LOC 10,000 10,000 Metropolitan New York Transportation Authority Revenue VRDO 0.240% 3/7/11 LOC 20,110 20,110 Metropolitan New York Transportation Authority Revenue VRDO 0.260% 3/7/11 LOC 17,250 17,250 Monroe County NY Industrial Development Agency Civic Facility Revenue (Cherry Ridge) VRDO 0.190% 3/7/11 LOC 6,925 6,925 Monroe County NY Industrial Development Agency Civic Facility Revenue (Cherry Ridge) VRDO 0.190% 3/7/11 LOC 2,900 2,900 Monroe County NY Industrial Development Agency Civic Facility Revenue (Monroe Community College) VRDO 0.240% 3/7/11 LOC 3,800 3,800 Monroe County NY Industrial Development Agency Civic Facility Revenue (Nazareth College) VRDO 0.290% 3/7/11 LOC 6,215 6,215 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.240% 3/7/11 46,100 46,100 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.240% 3/7/11 41,100 41,100 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.270% 3/7/11 5,000 5,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.270% 3/7/11 5,000 5,000 Nassau County NY Interim Finance Authority Sales Tax Revenue VRDO 0.300% 3/7/11 20,000 20,000 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.320% 3/7/11 LOC 7,665 7,665 New York City NY Capital Resources Corp. Revenue (Loan Enhanced Assistance Program) VRDO 0.510% 3/7/11 LOC 4,320 4,320 New York City NY Cultural Resources Revenue (American Museum of Natural History) VRDO 0.200% 3/7/11 1,765 1,765 New York City NY Cultural Resources Revenue (Asia Society) VRDO 0.230% 3/7/11 LOC 8,430 8,430 New York City NY Cultural Resources Revenue (Lincoln Center for the Performing Arts Inc.) VRDO 0.200% 3/7/11 LOC 13,000 13,000 New York City NY Cultural Resources Revenue (Pierpont Morgan Library) VRDO 0.230% 3/7/11 LOC 6,480 6,480 New York City NY Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.220% 3/7/11 40,100 40,100 New York City NY Cultural Resources Revenue (The Metropolitan Museum of Art) VRDO 0.220% 3/7/11 57,460 57,460 New York City NY GO 5.250% 3/15/11 (Prere.) 5,000 5,059 New York City NY GO 2.000% 8/1/11 9,325 9,391 New York City NY GO 3.000% 8/1/11 17,800 18,002 1 New York City NY GO TOB VRDO 0.230% 3/1/11 LOC 2,085 2,085 New York City NY GO VRDO 0.160% 3/1/11 2,300 2,300 New York City NY GO VRDO 0.220% 3/1/11 (4) 8,220 8,220 New York City NY GO VRDO 0.220% 3/1/11 (4) 3,465 3,465 New York City NY GO VRDO 0.220% 3/1/11 (4) 7,500 7,500 New York City NY GO VRDO 0.220% 3/1/11 (4) 2,500 2,500 New York City NY GO VRDO 0.220% 3/1/11 (4) 1,100 1,100 New York City NY GO VRDO 0.220% 3/1/11 (4) 6,700 6,700 New York City NY GO VRDO 0.220% 3/1/11 LOC 9,700 9,700 New York City NY GO VRDO 0.220% 3/1/11 LOC 14,575 14,575 New York City NY GO VRDO 0.200% 3/7/11 LOC 9,530 9,530 New York City NY GO VRDO 0.200% 3/7/11 LOC 14,725 14,725 New York City NY GO VRDO 0.250% 3/7/11 LOC 23,000 23,000 New York City NY Health & Hospital Corp. Revenue (Health System) VRDO 0.220% 3/7/11 LOC 17,600 17,600 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.530% 5/13/11 22,720 22,720 New York City NY Housing Development Corp. Multi-Family Housing Revenue PUT 0.410% 9/15/11 16,575 16,575 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.280% 3/7/11 20,000 20,000 1 New York City NY Housing Development Corp. Multi-Family Housing Revenue TOB VRDO 0.360% 3/7/11 21,840 21,840 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (89 Murray Street Development) VRDO 0.250% 3/7/11 LOC 45,800 45,800 New York City NY Housing Development Corp. Multi-Family Mortgage Revenue (First Avenue Development)VRDO 0.250% 3/7/11 LOC 10,000 10,000 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Atlantic Court Apartments) VRDO 0.250% 3/7/11 LOC 53,100 53,100 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (Ocean Gate Development) VRDO 0.280% 3/7/11 LOC 8,445 8,445 New York City NY Housing Development Corp. Multi-Family Rental Housing Revenue (One Columbus Place Development) VRDO 0.250% 3/7/11 LOC 22,000 22,000 New York City NY Industrial Development Agency Civic Facility Revenue (Civil Liberties Union) VRDO 0.170% 3/1/11 LOC 15,565 15,565 New York City NY Industrial Development Agency Civic Facility Revenue (Grace Church School) VRDO 0.270% 3/7/11 LOC 4,910 4,910 New York City NY Industrial Development Agency Civic Facility Revenue (Jewish Board of Family Services) VRDO 0.210% 3/7/11 LOC 14,340 14,340 New York City NY Industrial Development Agency Civic Facility Revenue (Lycee Francais De New York Project) VRDO 0.190% 3/7/11 LOC 13,350 13,350 New York City NY Industrial Development Agency Civic Facility Revenue (Mercy College Project) VRDO 0.250% 3/7/11 LOC 12,365 12,365 New York City NY Industrial Development Agency Civic Facility Revenue (New York Congregational Nursing Center Project) VRDO 0.280% 3/7/11 LOC 4,200 4,200 New York City NY Industrial Development Agency Civic Facility Revenue (New York Law School) VRDO 0.230% 3/7/11 LOC 15,500 15,500 New York City NY Industrial Development Agency Civic Facility Revenue (United Jewish Appeal) VRDO 0.240% 3/7/11 17,800 17,800 New York City NY Industrial Development Agency Special Facility Revenue (Korean Air Lines) VRDO 0.240% 3/7/11 LOC 12,400 12,400 New York City NY Industrial Development Agency Special Facility Revenue (Korean Air Lines) VRDO 0.240% 3/7/11 LOC 14,100 14,100 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/11 (Prere.) 25,000 25,392 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue CP 0.300% 5/12/11 20,000 20,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 3/1/11 6,885 6,885 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.250% 3/7/11 12,300 12,300 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.260% 3/7/11 10,000 10,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.260% 3/7/11 4,900 4,900 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.170% 3/1/11 32,310 32,310 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.190% 3/1/11 11,625 11,625 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.210% 3/1/11 48,910 48,910 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.290% 3/7/11 12,845 12,845 1 New York City NY Sales Tax Asset Receivable Corp. Revenue TOB VRDO 0.290% 3/7/11 19,610 19,610 1 New York City NY Transitional Finance Authority Building Aid Revenue TOB VRDO 0.250% 3/7/11 LOC 9,950 9,950 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.260% 3/7/11 5,295 5,295 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.260% 3/7/11 2,800 2,800 1 New York City NY Transitional Finance Authority Future Tax Revenue TOB VRDO 0.260% 3/7/11 6,085 6,085 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.220% 3/7/11 48,000 48,000 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.230% 3/7/11 3,655 3,655 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.230% 3/7/11 50,660 50,660 1 New York City NY Transitional Finance Authority Revenue TOB VRDO 0.250% 3/1/11 20,000 20,000 New York City NY Trust for Cultural Resources Revenue (School of American Ballet Inc.) VRDO 0.250% 3/7/11 LOC 7,080 7,080 New York Liberty Development Corp. Revenue PUT 0.350% 8/4/11 20,000 20,000 New York Liberty Development Corp. Revenue PUT 0.420% 1/19/12 15,000 15,000 New York Metropolitan Transportation Authority Revenue CP 0.290% 3/3/11 LOC 20,000 20,000 New York Metropolitan Transportation Authority Revenue CP 0.300% 3/3/11 LOC 10,000 10,000 New York Metropolitan Transportation Authority Revenue CP 0.290% 4/5/11 LOC 15,625 15,625 New York State Dormitory Authority Revenue (Blythedale Children's Hospital) VRDO 0.280% 3/7/11 LOC 10,000 10,000 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.280% 3/7/11 LOC 2,470 2,470 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.280% 3/7/11 LOC 4,685 4,685 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.280% 3/7/11 LOC 7,270 7,270 New York State Dormitory Authority Revenue (Catholic Health System Obligated Group) VRDO 0.280% 3/7/11 LOC 24,105 24,105 New York State Dormitory Authority Revenue (City University System) 2.000% 7/1/11 26,640 26,789 New York State Dormitory Authority Revenue (City University System) 5.500% 7/1/11 (Prere.) 4,090 4,161 1 New York State Dormitory Authority Revenue (City University System) TOB VRDO 0.260% 3/7/11 (4) 10,690 10,690 New York State Dormitory Authority Revenue (Columbia University) 5.250% 7/1/11 4,160 4,228 New York State Dormitory Authority Revenue (Columbia University) CP 0.290% 3/8/11 1,095 1,095 New York State Dormitory Authority Revenue (Columbia University) CP 0.290% 3/8/11 12,800 12,800 New York State Dormitory Authority Revenue (Columbia University) VRDO 0.200% 3/7/11 60,150 60,150 1 New York State Dormitory Authority Revenue (Cornell University) TOB VRDO 0.260% 3/7/11 12,500 12,500 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.220% 3/7/11 6,000 6,000 New York State Dormitory Authority Revenue (Cornell University) VRDO 0.230% 3/7/11 2,985 2,985 New York State Dormitory Authority Revenue (Highland Community Development Corp.) VRDO 0.230% 3/7/11 LOC 2,270 2,270 1 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) TOB VRDO 0.330% 3/7/11 (4)LOC 15,785 15,785 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) VRDO 0.230% 3/7/11 LOC 69,900 69,900 New York State Dormitory Authority Revenue (Mount St. Mary College) VRDO 0.260% 3/7/11 LOC 4,900 4,900 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.220% 3/7/11 LOC 7,020 7,020 New York State Dormitory Authority Revenue (New York Public Library) VRDO 0.220% 3/7/11 LOC 15,115 15,115 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/12 1,780 1,864 New York State Dormitory Authority Revenue (Personal Income Tax) 5.500% 3/15/12 1,500 1,579 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.260% 3/7/11 17,520 17,520 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.220% 3/7/11 21,215 21,215 New York State Dormitory Authority Revenue (St. John's University) VRDO 0.230% 3/7/11 LOC 1,185 1,185 1 New York State Dormitory Authority Revenue (State University Educational Facilities) TOB VRDO 0.250% 3/7/11 LOC 10,315 10,315 New York State Dormitory Authority Revenue (University of Rochester) VRDO 0.170% 3/1/11 LOC 4,390 4,390 New York State Energy Research & Development Authority Electric Facilities Revenue (Long Island Lighting Co. Project) VRDO 0.290% 3/7/11 LOC 14,980 14,980 1 New York State Environmental Facilities Corp. Revenue (New York City Municipal Water Finance Authority Project) TOB VRDO 0.260% 3/7/11 4,450 4,450 1 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) TOB VRDO 0.260% 3/7/11 3,185 3,185 1 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) TOB VRDO 0.260% 3/7/11 3,645 3,645 New York State Environmental Facilities Corp. Water Pollution Control Revenue 5.750% 6/15/11 (ETM) 5,950 6,044 New York State Housing Finance Agency Housing Revenue (10 Liberty Street) VRDO 0.220% 3/7/11 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (150 East 44th Street) VRDO 0.240% 3/7/11 LOC 7,000 7,000 New York State Housing Finance Agency Housing Revenue (80 DeKalb Avenue) VRDO 0.240% 3/7/11 LOC 15,270 15,270 New York State Housing Finance Agency Housing Revenue (Avalon Bowery Place I) VRDO 0.220% 3/7/11 LOC 14,850 14,850 New York State Housing Finance Agency Housing Revenue (Chelsea Apartments) VRDO 0.250% 3/7/11 LOC 66,170 66,170 New York State Housing Finance Agency Housing Revenue (Clinton Green North) VRDO 0.260% 3/7/11 LOC 10,000 10,000 New York State Housing Finance Agency Housing Revenue (Clinton Green South) VRDO 0.260% 3/7/11 LOC 15,600 15,600 New York State Housing Finance Agency Housing Revenue (Saville) VRDO 0.250% 3/7/11 LOC 45,000 45,000 New York State Housing Finance Agency Housing Revenue (West 17th Street) VRDO 0.220% 3/7/11 LOC 15,000 15,000 New York State Housing Finance Agency Housing Revenue (West 23rd Street) VRDO 0.240% 3/7/11 LOC 10,400 10,400 New York State Housing Finance Agency Housing Revenue (West 37th Street) VRDO 0.260% 3/7/11 LOC 4,200 4,200 New York State Housing Finance Agency Housing Revenue (West 38th Street) VRDO 0.240% 3/7/11 LOC 15,000 15,000 New York State Housing Finance Agency Revenue (Service Contract) VRDO 0.250% 3/7/11 LOC 9,000 9,000 New York State Local Government Assistance Corp. Revenue VRDO 0.230% 3/7/11 5,200 5,200 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.310% 3/7/11 12,090 12,090 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.310% 3/7/11 8,805 8,805 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.320% 3/7/11 11,090 11,090 1 New York State Mortgage Agency Homeowner Mortgage Revenue TOB VRDO 0.320% 3/7/11 10,795 10,795 1 New York State Mortgage Agency Revenue TOB VRDO 0.220% 3/1/11 4,400 4,400 New York State Power Authority CP 0.320% 5/4/11 20,000 20,000 New York State Power Authority Revenue PUT 0.290% 3/1/11 21,290 21,290 2 New York State Power Authority Revenue PUT 0.290% 3/1/11 35,000 35,000 New York State Power Authority Revenue PUT 0.290% 9/1/11 22,600 22,600 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/11 (Prere.) 2,000 2,029 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/11 (Prere.) 3,000 3,043 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 3/7/11 LOC 82,100 82,100 New York State Urban Development Corp. Revenue (Service Contract) VRDO 0.230% 3/7/11 LOC 31,475 31,475 North Hempstead NY BAN 2.000% 10/7/11 31,664 31,972 Northport-East Northport NY Union Free School District TAN 1.600% 6/24/11 39,000 39,155 1 Nuveen New York Performance Plus Municipal Fund VRDP VRDO 0.430% 3/7/11 LOC 34,500 34,500 1 Nuveen New York Quality Income Municipal Fund VRDP VRDO 0.510% 3/7/11 LOC 21,000 21,000 1 Nuveen New York Select Quality Municipal Fund VRDP VRDO 0.510% 3/7/11 LOC 31,000 31,000 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.280% 3/7/11 LOC 6,295 6,295 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Crouse Health Hospital Inc. Project) VRDO 0.280% 3/7/11 LOC 8,605 8,605 Onondaga County NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.240% 3/7/11 LOC 8,590 8,590 Onondaga County NY Trust Cultural Resource Revenue (Syracuse University) VRDO 0.200% 3/7/11 LOC 17,000 17,000 Oyster Bay NY BAN 1.500% 3/11/11 40,000 40,013 Port Authority of New York & New Jersey CP 0.320% 4/6/11 4,100 4,100 Port Washington NY Union Free School District TAN 2.000% 6/23/11 20,000 20,107 Riverhead NY Industrial Development Agency Civic Facility Revenue (Central Suffolk Hospital Project) VRDO 0.280% 3/7/11 LOC 5,000 5,000 Riverhead NY Industrial Development Agency Civic Facility Revenue (Central Suffolk Hospital Project) VRDO 0.280% 3/7/11 LOC 6,790 6,790 Rockland County NY Industrial Development Agency Civic Facility Revenue (Dominican College Project)VRDO 0.250% 3/7/11 LOC 6,405 6,405 South Orangetown NY Central School District TAN 2.000% 6/30/11 5,000 5,023 Southampton NY Union Free School District TAN 2.000% 6/23/11 9,500 9,550 Suffolk County NY Industrial Development Agency Civic Facility Revenue (St. Anthonys High School) VRDO 0.220% 3/7/11 LOC 11,500 11,500 Suffolk County NY TAN 2.000% 8/11/11 20,000 20,134 Suffolk County NY TAN 2.000% 9/13/11 23,000 23,200 Suffolk County NY Water Authority Revenue VRDO 0.200% 3/7/11 47,700 47,700 Syosset NY Central School District TAN 1.500% 6/24/11 18,000 18,068 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.200% 3/1/11 LOC 1,250 1,250 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.240% 3/7/11 LOC 17,150 17,150 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Cornell University) VRDO 0.230% 3/7/11 9,190 9,190 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.240% 3/7/11 LOC 22,500 22,500 Tompkins County NY Industrial Development Agency Civic Facility Revenue (Ithaca College) VRDO 0.240% 3/7/11 LOC 28,195 28,195 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.260% 3/7/11 2,660 2,660 1 Triborough Bridge & Tunnel Authority New York Revenue TOB VRDO 0.260% 3/7/11 10,040 10,040 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.210% 3/7/11 LOC 24,910 24,910 Triborough Bridge & Tunnel Authority New York Revenue VRDO 0.260% 3/7/11 24,975 24,975 Puerto Rico (1.6%) Puerto Rico GO VRDO 0.200% 3/7/11 LOC 3,300 3,300 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 10,000 10,458 Puerto Rico Public Finance Corp. Revenue 5.500% 2/1/12 (Prere.) 3,500 3,662 Puerto Rico Sales Tax Financing Corp. Revenue PUT 5.000% 8/1/11 (Prere.) 6,000 6,116 1 Puerto Rico Sales Tax Financing Corp. Revenue TOB VRDO 0.260% 3/7/11 27,000 27,000 Total Tax-Exempt Municipal Bonds (Cost $3,182,257) Total Investments (99.7%) (Cost $3,182,257) Other Assets and Liabilities-Net (0.3%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $467,545,000, representing 14.6% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2011. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. New York Tax-Exempt Money Market Fund (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Securities are valued at amortized cost, which approximates market value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the fund's own assumptions used to determine the fair value of investments). At February 28, 2011, 100% of the fund's investments were valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, securities valued at amortized cost are considered to be valued using Level 2 inputs. Vanguard New York Long-Term Tax-Exempt Fund Schedule of Investments As of February 28, 2011 Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.5%) New York (97.5%) Albany County NY GO 5.000% 10/1/12 (14) 1,605 1,658 Albany NY Industrial Development Agency Civic Facility Revenue (St. Peter's Hospital Project) 5.250% 11/15/27 5,000 4,637 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.375% 5/1/29 (12) 3,455 3,555 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons North Project) 5.500% 5/1/32 (12) 2,550 2,610 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.375% 5/1/29 (12) 4,395 4,522 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons South Project) 5.500% 5/1/32 (12) 1,500 1,536 Albany NY Industrial Development Agency Civic Facility Revenue (University at Albany Foundation Student Housing Corp. - Empire Commons West Project) 5.375% 5/1/29 (12) 3,415 3,514 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/40 (4) 2,500 2,244 Amherst NY Development Corp. Student Housing Facility Revenue 5.000% 10/1/45 3,800 3,364 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.000% 7/15/30 9,000 8,719 Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 9,000 8,877 Broome County NY Public Safety Facility Project COP 5.250% 4/1/15 (14) 335 336 Broome County NY Public Safety Facility Project COP 5.250% 4/1/15 (14)(ETM) 1,760 1,767 Buffalo NY GO 5.125% 2/1/12 (2) 1,870 1,898 Buffalo NY GO 5.125% 2/1/13 (2) 2,945 2,988 City of Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.000% 9/1/30 1,500 1,440 City of Troy NY Capital Resource Corp. Revenue (Rensselaer Polytechnic Institute Project) 5.125% 9/1/40 3,650 3,386 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/19 4,500 4,984 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/20 (4) 3,510 3,817 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/21 (4) 5,000 5,340 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/22 (4) 4,500 4,754 Erie Tobacco Asset Securitization Corp. Tobacco Settlement New York Revenue 5.000% 6/1/45 1,000 676 Hempstead NY GO 4.000% 8/15/11 3,000 3,052 Hempstead NY GO 2.500% 2/1/12 1,015 1,034 Hempstead NY GO 4.000% 1/15/13 1,500 1,585 Hempstead NY GO 3.000% 4/15/13 5,070 5,286 Hempstead NY GO 4.000% 8/15/13 1,000 1,073 Hempstead NY GO 5.000% 1/15/14 1,740 1,923 Hempstead NY GO 3.000% 4/15/14 5,155 5,421 Hempstead NY GO 5.000% 1/15/15 1,000 1,127 Hempstead NY Industrial Development Agency Civic Facility Revenue (Hofstra University) 5.250% 7/1/17 2,360 2,515 Hempstead NY Industrial Development Agency Civic Facility Revenue (Hofstra University) 5.250% 7/1/19 3,200 3,410 Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) 10,000 7,568 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 (3) 20,000 16,768 Hudson Yards Infrastructure Corp. New York Revenue 5.000% 2/15/47 15,600 13,079 Liberty New York Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 18,800 18,343 Liberty New York Development Corp. Revenue (Greenwich LLC) VRDO 0.230% 3/7/11 LOC 21,000 21,000 Long Island NY Power Authority Electric System Revenue 5.000% 12/1/18 (14) 25,000 27,234 Long Island NY Power Authority Electric System Revenue 5.250% 4/1/19 15,000 16,912 Long Island NY Power Authority Electric System Revenue 5.250% 12/1/20 (14) 7,500 8,079 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/24 (4) 19,830 11,176 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/27 (4) 15,905 7,332 Long Island NY Power Authority Electric System Revenue 5.125% 9/1/29 10,000 10,001 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 2,000 2,200 Metropolitan New York Transportation Authority Revenue 5.750% 7/1/18 7,490 8,696 Metropolitan New York Transportation Authority Revenue 4.750% 11/15/23 (14) 8,600 8,635 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/23 4,500 4,647 Metropolitan New York Transportation Authority Revenue 6.250% 11/15/23 5,000 5,628 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/27 (14) 10,000 10,005 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/28 1,000 1,015 Metropolitan New York Transportation Authority Revenue 6.500% 11/15/28 5,000 5,569 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/29 1,000 1,011 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/30 5,000 4,914 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/30 1,150 1,159 Metropolitan New York Transportation Authority Revenue 5.125% 11/15/31 4,450 4,352 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/33 7,000 6,627 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/34 5,000 4,708 Metropolitan New York Transportation Authority Revenue 5.000% 11/15/37 14,250 13,053 Metropolitan New York Transportation Authority Revenue 5.250% 11/15/40 7,500 7,153 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 5.500% 11/15/13 (4) 6,000 6,458 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/28 5,000 5,180 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/29 4,000 4,092 Metropolitan New York Transportation Authority Revenue (Dedicated Petroleum Tax) 5.250% 11/15/30 4,000 4,072 1 Metropolitan New York Transportation Authority Revenue (Dedicated Tax Fund) TOB VRDO 0.270% 3/7/11 (4) 6,900 6,900 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.750% 1/1/17 10,000 11,527 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.125% 1/1/29 23,000 23,089 Metropolitan New York Transportation Authority Revenue (Service Contract) 5.000% 7/1/30 (2) 1,760 1,760 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/16 (14) 4,000 4,248 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/17 (14) 5,000 5,327 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/17 (2) 35,000 37,285 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/19 (14) 5,500 5,815 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.500% 11/15/20 (14) 7,000 7,434 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/22 5,000 5,213 Metropolitan New York Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/22 (14) 8,310 8,687 Metropolitan New York Transportation Authority Revenue (Transit Revenue) PUT 5.000% 11/15/14 40,550 44,432 1 Metropolitan New York Transportation Authority Revenue TOB VRDO 0.280% 3/7/11 (13) 4,000 4,000 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/30 3,500 3,909 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.750% 8/15/35 3,000 3,209 Monroe County NY Industrial Development Corp. Mortgage Revenue (Unity Hospital Rochester Project) 5.500% 8/15/40 3,700 3,757 Nassau County NY GO 5.000% 10/1/20 9,025 9,826 Nassau County NY Tobacco Settlement Corp. 5.250% 6/1/26 1,500 1,285 Nassau County NY Tobacco Settlement Corp. 5.000% 6/1/35 9,000 6,348 Nassau County NY Tobacco Settlement Corp. 5.125% 6/1/46 8,105 5,341 New York City NY Cultural Resources Revenue (Julliard School) 5.000% 1/1/34 4,000 4,026 New York City NY Cultural Resources Revenue (Julliard School) 5.000% 1/1/39 4,000 4,000 New York City NY Cultural Resources Revenue (Julliard School) PUT 2.750% 7/1/12 4,000 4,103 New York City NY Cultural Resources Revenue (Julliard School) PUT 2.100% 7/1/15 14,500 14,554 New York City NY GO 5.125% 8/1/13 (4) 40 41 New York City NY GO 5.500% 8/1/13 (Prere.) 315 351 New York City NY GO 5.750% 8/1/13 7,500 7,969 New York City NY GO 5.000% 8/15/13 1,000 1,090 New York City NY GO 5.000% 1/1/14 3,360 3,681 New York City NY GO 5.000% 2/1/14 3,500 3,842 New York City NY GO 5.000% 8/1/14 1,140 1,266 New York City NY GO 5.000% 8/1/14 2,500 2,776 New York City NY GO 5.000% 8/1/14 2,800 3,109 New York City NY GO 5.000% 8/1/14 2,330 2,587 New York City NY GO 5.200% 8/1/14 (4) 5 5 New York City NY GO 5.250% 8/1/14 1,390 1,555 New York City NY GO 5.000% 8/1/15 2,455 2,761 New York City NY GO 5.000% 8/1/16 5,000 5,654 New York City NY GO 5.000% 8/1/16 7,150 8,086 New York City NY GO 5.000% 8/1/16 4,160 4,704 New York City NY GO 5.000% 8/1/16 16,925 19,139 New York City NY GO 5.000% 2/1/17 8,835 9,987 New York City NY GO 5.000% 3/1/17 10,000 11,309 New York City NY GO 5.000% 8/1/17 7,500 8,494 New York City NY GO 5.000% 8/1/17 3,000 3,398 New York City NY GO 5.000% 9/1/17 3,955 4,323 New York City NY GO 5.000% 8/1/18 7,500 8,524 New York City NY GO 5.000% 8/1/19 5,000 5,662 New York City NY GO 5.000% 8/1/19 3,000 3,397 New York City NY GO 5.000% 8/1/20 7,500 8,374 New York City NY GO 5.000% 8/1/20 8,380 9,455 New York City NY GO 5.000% 8/1/20 750 846 New York City NY GO 5.500% 8/1/20 2,185 2,363 New York City NY GO 5.000% 8/1/21 1,000 1,056 New York City NY GO 5.000% 8/1/21 2,000 2,193 New York City NY GO 5.250% 9/1/21 8,100 8,937 New York City NY GO 5.000% 8/1/22 10,000 10,720 New York City NY GO 5.000% 8/1/22 4,250 4,590 New York City NY GO 5.000% 8/1/22 4,000 4,352 New York City NY GO 5.250% 8/15/22 10,000 10,881 New York City NY GO 5.250% 9/1/22 17,000 18,504 New York City NY GO 5.000% 10/1/22 2,985 3,177 New York City NY GO 5.000% 11/1/23 4,525 4,741 New York City NY GO 5.250% 8/15/24 15,000 15,958 New York City NY GO 5.000% 1/1/25 10,000 10,311 New York City NY GO 5.000% 8/1/25 8,000 8,232 New York City NY GO 5.000% 10/1/25 10,000 10,345 New York City NY GO 5.000% 1/1/26 6,360 6,515 New York City NY GO 5.000% 4/1/26 15,800 16,255 New York City NY GO 5.000% 8/15/26 14,500 14,937 New York City NY GO 5.250% 8/15/26 5,100 5,334 New York City NY GO 5.000% 5/15/28 4,500 4,609 New York City NY GO 5.000% 8/1/28 7,000 7,174 New York City NY GO 5.000% 8/1/28 2,000 2,054 New York City NY GO 6.250% 10/15/28 1,035 1,149 New York City NY GO 5.625% 4/1/29 3,000 3,189 New York City NY GO 5.450% 4/1/31 8,500 8,889 New York City NY GO 5.000% 5/15/31 5,000 5,074 New York City NY GO 5.375% 4/1/36 4,000 4,067 New York City NY GO 5.000% 5/15/36 4,250 4,178 New York City NY GO VRDO 0.220% 3/1/11 (4) 1,400 1,400 New York City NY GO VRDO 0.220% 3/1/11 (4) 9,730 9,730 New York City NY GO VRDO 0.220% 3/1/11 (4) 5,200 5,200 New York City NY GO VRDO 0.220% 3/1/11 (4) 2,100 2,100 New York City NY GO VRDO 0.220% 3/1/11 (4) 5,900 5,900 New York City NY GO VRDO 0.220% 3/1/11 LOC 18,900 18,900 New York City NY GO VRDO 0.220% 3/1/11 LOC 2,300 2,300 New York City NY GO VRDO 0.220% 3/1/11 LOC 4,800 4,800 New York City NY GO VRDO 3.680% 3/1/11 LOC 1,880 1,880 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/12 10 10 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/15 2,500 2,726 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/17 2,500 2,773 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/18 1,500 1,654 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/21 2,000 2,126 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 12,500 11,968 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 2,520 2,406 New York City NY Housing Development Corp. Multi-Family Housing Revenue 4.750% 11/1/29 5,220 4,971 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.550% 11/1/39 3,500 3,546 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.000% 11/1/42 2,600 2,439 New York City NY Housing Development Corp. Multi-Family Housing Revenue 5.700% 11/1/46 7,155 7,179 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.125% 1/1/29 (12) 1,750 1,846 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 5.000% 1/1/31 (2) 10,640 8,978 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 5.000% 1/1/39 (2) 2,875 2,295 New York City NY Industrial Development Agency PILOT Revenue (Queens Baseball Stadium Project) 6.375% 1/1/39 (12) 4,000 4,135 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/34 (12) 10,285 2,552 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/35 (12) 4,305 1,001 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 5.000% 3/1/36 (14) 14,800 13,052 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 7.000% 3/1/49 (12) 8,000 8,717 New York City NY Industrial Development Agency Special Facility Revenue (New York Stock Exchange Project) 5.000% 5/1/29 2,020 2,035 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/17 10,000 8,338 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/17 24,515 25,932 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/18 4,250 3,342 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 0.000% 6/15/21 4,490 3,012 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/29 9,500 9,632 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/30 5,000 5,142 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 13,355 13,613 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 6,000 6,054 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 15,000 15,456 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 4.750% 6/15/33 10,000 9,692 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.125% 6/15/33 (14) 6,995 7,005 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 1,000 993 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/36 16,930 16,761 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 4.750% 6/15/38 1,000 944 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/38 34,705 34,144 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/38 5,000 4,934 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 5,000 4,925 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 10,000 9,821 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/40 5,000 4,902 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 13,355 13,461 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 7,500 7,560 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/40 18,500 19,044 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.750% 6/15/40 10,075 10,632 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 15,000 15,210 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 3/1/11 9,000 9,000 1 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue TOB VRDO 0.220% 3/1/11 3,300 3,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.170% 3/1/11 5,300 5,300 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 2.294% 3/1/11 3,200 3,200 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 3.500% 3/1/11 7,900 7,900 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/23 (14) 6,100 6,519 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/24 (14) 12,000 12,732 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/25 (14) 20,225 21,211 New York City NY Sales Tax Asset Receivable Corp. Revenue 5.000% 10/15/26 (14) 2,540 2,652 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/17 3,000 3,347 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/24 (14) 6,740 6,975 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/25 9,500 9,987 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/25 (14) 5,200 5,335 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/26 5,000 5,219 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/26 (14) 6,150 6,282 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/30 500 506 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/32 500 496 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/33 7,000 7,011 New York City NY Transitional Finance Authority Building Aid Revenue 5.125% 1/15/34 10,000 10,022 New York City NY Transitional Finance Authority Building Aid Revenue 4.750% 1/15/38 20,000 18,841 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 1/15/39 6,875 6,923 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/11 4,000 4,123 New York City NY Transitional Finance Authority Future Tax Revenue 5.375% 2/15/12 (Prere.) 9,395 9,841 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 2/15/12 (Prere.) 2,735 2,868 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 8/1/12 (Prere.) 3,750 4,002 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/13 (Prere.) 570 620 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/13 (Prere.) 5 6 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/19 (14) 3,930 4,205 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 1,710 1,942 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/21 5,000 5,606 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/24 7,710 8,232 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/25 1,000 1,086 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/26 3,360 3,424 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 11/1/26 1,000 1,073 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/27 2,000 2,096 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/28 2,000 2,079 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/29 2,000 2,117 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/29 5,000 5,166 New York City NY Transitional Finance Authority Future Tax Revenue 5.250% 2/1/30 1,500 1,574 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/30 5,000 5,128 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 23,500 24,100 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/31 2,000 2,049 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/32 2,005 2,009 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 1,000 996 New York City NY Transitional Finance Authority Future Tax Revenue 5.500% 11/1/35 3,000 3,149 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 5,000 4,925 New York City NY Transitional Finance Authority Future Tax Revenue VRDO 0.230% 3/7/11 9,900 9,900 New York City NY Transitional Finance Authority Recovery Revenue VRDO 3.820% 3/1/11 2,800 2,800 New York Convention Center Development Corp. Revenue (Hotel Unit) 5.000% 11/15/44 (2) 10,000 8,821 New York GO 5.000% 2/15/39 9,500 9,500 New York Liberty Development Corp. Revenue 5.125% 1/15/44 7,000 6,512 New York Liberty Development Corp. Revenue 5.625% 7/15/47 3,000 2,864 New York Liberty Development Corp. Revenue 6.375% 7/15/49 10,000 9,949 New York State Dormitory Authority Hospital Revenue (Albany Medical Center Hospital) 5.000% 8/15/18 (4) 15,205 15,902 New York State Dormitory Authority Hospital Revenue (Catskill Regional Medical Center) 5.250% 2/15/19 (14) 2,420 2,555 New York State Dormitory Authority Hospital Revenue (Catskill Regional Medical Center) 5.250% 2/15/20 (14) 2,555 2,677 New York State Dormitory Authority Hospital Revenue (Catskill Regional Medical Center) 5.250% 2/15/21 (14) 1,680 1,751 New York State Dormitory Authority Hospital Revenue (Catskill Regional Medical Center) 5.250% 2/15/22 (14) 2,825 2,922 New York State Dormitory Authority Hospital Revenue (Catskill Regional Medical Center) 5.250% 2/15/23 (14) 1,120 1,152 New York State Dormitory Authority Hospital Revenue (Hudson Valley Hospital Center) 5.000% 8/15/27 (4) 4,515 4,643 New York State Dormitory Authority Hospital Revenue (Hudson Valley Hospital Center) 5.000% 8/15/36 (4) 3,575 3,364 New York State Dormitory Authority Lease Revenue (Municipal Health Facilities Improvement Program) 5.000% 1/15/13 8,440 8,973 New York State Dormitory Authority Revenue (Catholic Health Services of Long Island Obligated Group- St. Charles Hospital & Rehabilitation Center) 5.500% 7/1/22 (14) 10,000 10,020 New York State Dormitory Authority Revenue (City University System) 5.750% 7/1/11 (3) 1,740 1,764 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/20 3,410 3,750 New York State Dormitory Authority Revenue (City University System) 5.500% 7/1/20 (14) 14,525 16,617 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/24 2,500 2,597 New York State Dormitory Authority Revenue (City University System) 5.000% 7/1/25 4,670 4,800 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/13 3,475 3,808 New York State Dormitory Authority Revenue (Columbia University) 5.125% 7/1/19 5,100 5,506 New York State Dormitory Authority Revenue (Columbia University) 5.125% 7/1/19 4,900 5,423 New York State Dormitory Authority Revenue (Columbia University) 5.125% 7/1/21 6,990 7,672 New York State Dormitory Authority Revenue (Cornell University) 5.000% 7/1/31 6,905 7,011 New York State Dormitory Authority Revenue (Cornell University) 5.000% 7/1/35 1,500 1,508 New York State Dormitory Authority Revenue (LeMoyne College) VRDO 0.230% 3/7/11 LOC 4,700 4,700 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/30 9,000 9,104 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.000% 7/1/35 13,000 12,801 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.500% 2/15/17 10,000 11,379 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/25 (14) 6,575 6,695 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 2/15/28 (4) 500 505 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/22 3,500 3,557 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/23 4,500 4,530 New York State Dormitory Authority Revenue (Mount Sinai Hospital Obligated Group) 5.000% 7/1/26 5,000 4,965 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/15 1,000 1,088 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/16 1,000 1,089 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/17 1,000 1,088 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/18 2,000 2,167 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/20 1,000 1,068 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 5.000% 7/1/21 1,000 1,055 New York State Dormitory Authority Revenue (Mount Sinai School of Medicine of New York University) 4.500% 7/1/37 (14) 4,820 4,085 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/20 3,000 3,025 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.000% 7/1/22 8,000 8,043 New York State Dormitory Authority Revenue (New York University Hospitals Center) 5.750% 7/1/31 1,000 995 New York State Dormitory Authority Revenue (New York University Hospitals Center) 6.000% 7/1/40 1,000 994 New York State Dormitory Authority Revenue (New York University) 6.000% 7/1/19 (14) 1,500 1,813 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/38 15,700 15,333 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/20 3,965 4,103 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/21 4,035 4,139 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/22 4,285 4,370 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/26 5,495 5,373 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 11/1/26 1,800 1,781 New York State Dormitory Authority Revenue (North Shore - Long Island Jewish Obligated Group) 5.000% 5/1/32 2,500 2,312 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/18 11,950 13,229 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/19 3,000 3,461 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/20 3,000 3,442 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/23 (4) 4,200 4,414 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/26 (2) 7,500 7,715 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 2,225 2,315 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/29 3,000 3,107 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/31 11,515 11,694 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/35 3,000 2,971 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/35 10,000 9,901 New York State Dormitory Authority Revenue (Personal Income Tax) 5.750% 3/15/36 10,000 10,641 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/38 7,000 6,867 New York State Dormitory Authority Revenue (Personal Income Tax) 5.250% 3/15/38 10,000 10,078 1 New York State Dormitory Authority Revenue (Personal Income Tax) TOB VRDO 0.260% 3/7/11 11,950 11,950 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/16 (12) 750 841 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/18 (12) 570 640 New York State Dormitory Authority Revenue (Pratt Institute) 5.000% 7/1/29 (12) 3,750 3,791 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 4.000% 7/1/15 1,000 1,063 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/17 1,250 1,382 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/19 1,100 1,199 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/20 1,000 1,086 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 4.250% 7/1/32 2,000 1,745 New York State Dormitory Authority Revenue (Rochester Institute of Technology) 5.000% 7/1/40 2,000 1,925 1 New York State Dormitory Authority Revenue (Rockefeller University) TOB VRDO 0.260% 3/7/11 7,565 7,565 New York State Dormitory Authority Revenue (Rockefeller University) VRDO 0.230% 3/7/11 5,000 5,000 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/20 (12) 1,500 1,640 New York State Dormitory Authority Revenue (Service Contract) 5.000% 7/1/18 2,000 2,224 New York State Dormitory Authority Revenue (St. John's University) 5.250% 7/1/32 (14) 9,000 8,886 New York State Dormitory Authority Revenue (St. Joseph's Hospital) 5.250% 7/1/18 (14) 6,700 6,702 New York State Dormitory Authority Revenue (St. Lawrence University) 5.000% 7/1/14 16,000 17,208 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.250% 5/15/13 5,000 5,255 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.750% 5/15/17 (4) 3,750 4,409 New York State Dormitory Authority Revenue (The New School) 5.250% 7/1/30 3,000 3,024 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/31 (14) 3,665 3,582 New York State Dormitory Authority Revenue (The New School) 5.000% 7/1/36 (14) 6,190 5,745 New York State Dormitory Authority Revenue (The New School) 5.500% 7/1/40 3,000 2,923 New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 3,000 3,027 New York State Dormitory Authority Revenue (University of Rochester) 5.000% 7/1/32 8,405 8,350 New York State Dormitory Authority Revenue (Vassar Brothers Hospital) 5.250% 7/1/17 (4) 8,025 8,050 New York State Dormitory Authority Revenue (Vassar Brothers Hospital) 5.375% 7/1/25 (4) 7,000 7,021 New York State Dormitory Authority Revenue (Vassar College) 5.000% 7/1/46 10,000 9,677 1 New York State Dormitory Authority Revenue (Vassar College) TOB VRDO 0.260% 3/7/11 6,655 6,655 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/19 (2) 2,425 2,635 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/21 (2) 1,750 1,829 New York State Dormitory Authority Revenue (Yeshiva University) 5.250% 7/1/22 (2) 3,425 3,554 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) ARS 0.721% 3/7/11 (14) 10,000 9,461 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 7,500 7,541 New York State Energy Research & Development Authority Pollution Control Revenue (New York State Electric & Gas Corp. Project) PUT 3.000% 6/3/13 7,500 7,541 New York State Energy Research & Development Authority Pollution Control Revenue (Rochester Gas & Electric Corp. Project) PUT 5.000% 8/1/16 (14) 7,750 8,079 New York State Environmental Facilities Corp. Revenue (Personal Income Tax) 5.250% 12/15/24 8,000 8,703 2 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 5.000% 8/15/14 5,780 6,508 2 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 4.000% 8/15/15 1,400 1,543 3 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 5.250% 6/15/16 3,095 3,265 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 5.250% 6/15/19 11,335 11,872 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 5.000% 6/15/22 4,950 5,336 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 5.000% 6/15/25 4,540 4,792 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 4.750% 6/15/32 12,240 12,207 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 5.000% 6/15/34 6,000 6,018 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water RevolvingFunds) 5.000% 6/15/34 5,000 5,015 New York State Environmental Facilities Corp. Solid Waste Disposal Revenue (Waste Management Inc. Project) PUT 2.500% 1/2/13 5,000 4,960 New York State Environmental Facilities Corp. Water Facilities Revenue (United Water New Rochelle Inc. Project) 4.875% 9/1/40 4,000 3,506 New York State Environmental Facilities Corp. Water Pollution Control Revenue 5.750% 6/15/12 (4)(ETM) 5,585 5,969 New York State Environmental Facilities Corp. Water Pollution Control Revenue 5.750% 6/15/12 (4)(ETM) 2,870 3,067 New York State Housing Finance Agency Revenue (Personal Income Tax) 5.000% 3/15/38 15,245 14,826 New York State Local Government Assistance Corp. Revenue 5.500% 4/1/17 2,015 2,324 New York State Local Government Assistance Corp. Revenue VRDO 0.230% 3/7/11 5,500 5,500 New York State Mortgage Agency Revenue (NYHELP's Education Loan) 4.750% 11/1/24 11,890 11,686 New York State Power Authority Revenue 5.250% 11/15/12 (Prere.) 20,710 22,355 New York State Thruway Authority Revenue 5.000% 1/1/19 (14) 9,000 9,918 New York State Thruway Authority Revenue 5.000% 1/1/26 (14) 4,695 4,809 New York State Thruway Authority Revenue 5.000% 1/1/27 (14) 2,000 2,039 New York State Thruway Authority Revenue 5.000% 1/1/28 (14) 2,500 2,535 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/14 (2) 32,400 33,957 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 5,050 5,650 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 (2) 24,500 26,801 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/20 (2) 5,000 5,724 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/28 9,000 9,216 New York State Thruway Authority Revenue (Personal Income Tax) 5.250% 3/15/19 10,765 12,613 New York State Thruway Authority Revenue (Second Generation Highway & Bridge Trust Fund) 5.000% 4/1/17 1,500 1,675 New York State Urban Development Corp. Revenue 5.000% 1/1/14 13,000 14,177 New York State Urban Development Corp. Revenue 5.000% 1/1/16 10,000 11,138 New York State Urban Development Corp. Revenue 5.250% 1/1/17 2,095 2,373 New York State Urban Development Corp. Revenue 5.625% 1/1/28 3,860 4,058 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/18 4,360 5,050 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/19 10,000 11,538 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/19 4,445 5,131 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/20 8,240 9,372 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/23 (4) 7,860 8,297 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/37 7,000 6,880 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/17 4,000 4,478 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/20 7,530 8,340 New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/21 1,355 1,478 New York State Urban Development Corp. Revenue (Service Contract) 5.250% 1/1/24 10,000 10,547 Niagara Falls NY Bridge Commission Revenue 5.250% 10/1/15 (14) 3,550 3,723 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/20 (14) 8,685 10,559 Niagara Falls NY Bridge Commission Revenue 6.250% 10/1/21 (14) 9,230 11,189 North Hempstead NY GO 6.400% 4/1/11 (14) 2,075 2,086 Port Authority of New York & New Jersey Revenue 5.000% 8/15/28 (4) 10,000 10,210 Port Authority of New York & New Jersey Revenue 5.000% 7/15/31 4,000 4,045 Port Authority of New York & New Jersey Revenue 5.000% 7/15/32 6,500 6,558 Port Authority of New York & New Jersey Revenue 4.750% 7/15/33 9,700 9,249 Port Authority of New York & New Jersey Revenue 5.000% 7/15/33 6,000 6,000 Port Authority of New York & New Jersey Revenue 5.000% 7/15/35 6,500 6,436 Port Authority of New York & New Jersey Revenue 5.000% 7/15/39 10,765 10,462 Port Authority of New York & New Jersey Revenue 4.250% 7/15/40 2,750 2,297 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 5.500% 12/1/31 7,000 6,603 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/36 4,000 3,907 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 7,000 6,776 St. Lawrence County NY Industrial Development Civic Facility Revenue (St. Lawrence University) 5.000% 10/1/16 3,510 3,946 1 Suffolk County NY GO TOB VRDO 0.290% 3/7/11 (14) 3,265 3,265 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/19 500 519 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.250% 3/1/20 1,000 1,028 Suffolk County NY Industrial Development Agency Civic Facility Revenue (Institute of Technology Project) 5.000% 3/1/26 2,000 1,938 Suffolk County NY Water Authority Revenue 5.250% 6/1/11 (ETM) 2,380 2,410 Suffolk County NY Water Authority Revenue 5.250% 6/1/12 (ETM) 4,290 4,550 Suffolk County NY Water Authority Revenue 5.250% 6/1/17 (ETM) 1,695 1,841 Syracuse NY Industrial Development Agency Civic Facility Revenue (Syracuse University Project) VRDO 0.200% 3/1/11 LOC 1,450 1,450 Tobacco Settlement Asset Securitization Corp. Inc. New York 4.750% 6/1/22 13,100 12,199 Tobacco Settlement Asset Securitization Corp. Inc. New York 5.000% 6/1/26 6,500 5,868 Tobacco Settlement Asset Securitization Corp. Inc. New York 5.000% 6/1/34 8,965 6,476 Tobacco Settlement Asset Securitization Corp. Inc. New York 5.125% 6/1/42 21,660 14,455 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 1/1/15 2,930 3,032 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/15 9,500 10,904 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 1/1/18 2,330 2,405 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/18 185 197 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/19 28,235 29,935 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/28 2,675 2,719 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/32 (14) 3,150 3,152 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/33 3,385 3,391 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 11/15/37 13,310 13,078 Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 25,000 25,177 United Nations Development Corp. New York Revenue 5.000% 7/1/20 3,340 3,686 Westchester County NY GO 4.000% 6/1/14 9,375 10,223 Westchester County NY GO 4.000% 6/1/15 9,760 10,740 Westchester County NY Health Care Corp. Revenue 6.125% 11/1/37 2,000 1,955 Puerto Rico (1.7%) Puerto Rico Electric Power Authority Revenue 5.375% 7/1/12 (14)(Prere.) 6,500 6,991 Puerto Rico Electric Power Authority Revenue 5.375% 7/1/16 (14) 16,345 16,885 Puerto Rico GO 5.500% 7/1/13 (3) 6,000 6,365 Puerto Rico Municipal Finance Agency GO 5.250% 8/1/17 (4) 4,000 4,068 Puerto Rico Public Finance Corp. Revenue 6.000% 8/1/26 (ETM) 860 1,060 Puerto Rico Sales Tax Financing Corp. Revenue 6.000% 8/1/42 5,000 4,972 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 8,000 8,315 Virgin Islands (0.3%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/11 2,000 2,031 Virgin Islands Public Finance Authority Revenue 5.250% 10/1/23 2,000 2,004 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 1,100 1,046 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 5,000 4,694 Total Tax-Exempt Municipal Bonds (Cost $2,821,411) Total Investments (99.5%) (Cost $2,821,411) Other Assets and Liabilities-Net (0.5%) Net Assets (100%) 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At February 28, 2011, the aggregate value of these securities was $52,635,000, representing 1.8% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of February 28, 2011. 3 Securities with a value of $2,321,000 have been segregated as initial margin for open futures contracts. Key to Abbreviations ARS - Auction Rate Security. BAN - Bond Anticipation Note. COP - Certificate of Participation. CP - Commercial Paper. FR - Floating Rate. GAN - Grant Anticipation Note. GO - General Obligation Bond. IDA - Industrial Development Authority Bond. IDR - Industrial Development Revenue Bond. PCR - Pollution Control Revenue Bond. PUT - Put Option Obligation. RAN - Revenue Anticipation Note. TAN - Tax Anticipation Note. TOB - Tender Option Bond. TRAN - Tax Revenue Anticipation Note. UFSD - Union Free School District. USD - United School District. VRDO - Variable Rate Demand Obligation. VRDP - Variable Rate Demand Preferred. (ETM) - Escrowed to Maturity. New York Long-Term Tax-Exempt Fund (Prere.) - Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOC - Scheduled principal and interest payments are guaranteed by bank letter of credit. A. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. B. Various inputs may be used to determine the value of the fund's investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1
